Citation Nr: 9912150	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-45 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of duodenal 
ulcer disease.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the RO 
that granted an application to reopen a previously denied 
claim of service connection for residuals of duodenal ulcer 
disease, but determined that a grant of service connection 
was not warranted.  In November 1997, the Board found that 
new and material evidence had been presented and remanded the 
case for further development.


FINDING OF FACT

Duodenal ulcer disease did not have its onset during military 
service or until several years after the veteran's separation 
from service; it is not otherwise attributable to the 
veteran's period of military service.


CONCLUSION OF LAW

The veteran does not have residuals of duodenal ulcer disease 
which was incurred in or aggravated by service; duodenal 
ulcer disease may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's current claim is not his first such claim.  
Service connection was first denied by a rating decision in 
March 1948 (then characterized as a stomach condition).  The 
RO confirmed the denial, which was later characterized as 
including duodenal ulcer disease, in subsequent rating 
actions in June and August 1948, and May 1949.  The veteran 
was advised of the adverse decisions, but did not appeal 
within the one-year time period allowed.  See 38 C.F.R. 
§ 19.2 (1949).  In September 1994, the RO granted an 
application to reopen the previously denied claim of service 
connection for duodenal ulcer disease, but determined that a 
grant of service connection was not warranted.  In 
November 1997, the Board found that new and material evidence 
had been submitted to reopen the claim, and remanded the case 
for further development.

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires that the claim be 
reopened, the Board must now determine whether the claim of 
entitlement to service connection for residuals of duodenal 
ulcer disease is well grounded.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

For certain chronic diseases, such as peptic ulcers (gastric 
or duodenal), service incurrence or aggravation will be 
presumed when the disability is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  However, this presumption is a 
rebuttable one.  Id.  

The Board finds that the veteran's claim of service 
connection is well grounded.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.  First, there is a medical diagnosis of an 
ulcer disease which satisfies the requirement that there be 
current disability.  Second, the veteran has submitted 
statements to the effect that he experienced gastric symptoms 
during both active military service and shortly after service 
in March 1946.  Finally, he has presented a medical statement 
from Julian Jakobovits, M.D., dated in March 1994, which 
indicates that it is possible that the bleeding ulcer for 
which the veteran was treated in 1947 was present as early as 
late 1945.  Such an opinion establishes a possible link to 
military service.  See Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  Based on this evidence, the Board finds the veteran 
has presented a well-grounded claim of service connection.  
See Caluza, 7 Vet. App at 498.

Having concluded that the claim of service connection for 
residuals of duodenal ulcer disease is well grounded, the 
Board may now proceed to adjudicate the claim on the merits.  
In the veteran's case, his service medical records are 
negative for any complaint of, treatment for, or diagnosis of 
any ulcer disease.  Treatment reports from a VA hospital in 
Hines, Illinois (VAH Hines), dated from October 1947 to 
February 1962, show that the veteran was admitted for 
treatment of a bleeding peptic ulcer in October 1947.  It was 
noted that the veteran had reported that, since 
December 1945, he had had occasional attacks of epigastric 
pain, which he described as gnawing in character and usually 
occurring between meals.  Duodenal ulcer and hemorrhage from 
duodenal ulcer were diagnosed.  A gastroscopic examination 
was performed and revealed a normal stomach.  
Gastrointestinal (GI) x-ray series failed to reveal any 
ulcer.  An April 1949 upper GI x-ray showed an ulcer crater 
along the superior medial aspect of the duodenal bulb.  
"Duodenal ulcer, treated and improved" was diagnosed.  In 
October 1949, it was noted that past history revealed that, 
since discharge in 1945, the veteran had had frequent 
episodes of epigastric pain, which was of a gnawing type and 
came between meals.  He had a gastric resection, and a 
"massive epigastrointestinal tract hemorrhage, cause 
determined" was diagnosed.  In November 1949 and June 1950, 
an upper gastrointestinal hemorrhage of undetermined cause 
was diagnosed.  During the course of hospitalization in 
January 1962, clinical findings were compatible with an iron 
deficiency anemia.  It was noted that the veteran was iron 
deficient secondary to GI blood loss, and a most likely site 
for this was gastritis secondary to gastric resection.  
Chronic gastritis following gastric resection and 
gastroenterostomy was diagnosed.

VA hospital summary, dated from November 1976 to 
January 1977, shows that the veteran was treated for anemia.  
He reported his history of gastrectomy for bleeding ulcers.  
To rule out any occult bleeding along the GI tract, barium 
enema and ano-procto sigmoidoscopy tests were conducted, with 
normal results.  Anemia of an unknown etiology was diagnosed.

Treatment reports from the Sinai Hospital show that, in 
August 1979, the veteran was admitted for gastric complaints, 
including severe pains due to internal bleeding.  He gave a 
history of a gastrectomy in 1948 for peptic ulceration.  An 
upper GI series showed no evidence of pathologic process of 
the upper GI tract except for the subtotal gastrectomy and 
gastrojejunostomy.  There was no evidence of obstruction or 
marginal ulcer.  He was found to have pernicious anemia and 
acute paranoid reaction.  

An August 1979 VA examination report reflects that an upper 
GI series revealed no evidence of gastric or marginal ulcer.  
The diagnoses included history of peptic ulcer disease and 
asymptomatic partial gastrectomy.

Private treatment reports show that, in February 1988, the 
impression was peptic ulcer disease.  In September 1989, it 
was noted that the veteran had iron and B12 deficiency 
secondary to past GI surgery including partial tube 
gastrectomy.  He was considered markedly anemic.  Another 
clinical record, dated in September 1989, includes the 
impressions of "peptic ulcer disease, post 75% gastrectomy 
1947," and anemia secondary to peptic ulcer disease.  In 
January 1992, the impression was possible peptic ulcer 
disease.  

At a December 1992 VA examination, the examiner noted that 
the veteran suffered from severe chronic pernicious anemia, 
which was due to his having had a total gastrectomy in 1947.  
The examiner opined that, although the veteran thought his 
stomach problems were due to extreme anxiety while aboard 
ship in convoys during World War II, his ulcer did not 
perforate until 1947.  At another VA examination, his history 
of a partial gastrectomy for a bleeding ulcer in 1947 was 
noted.  It was further noted that he had had no further 
surgery, very little medical treatment, and had remained 
asymptomatic since then.  The diagnoses included 
postgastrectomy with a long history of iron and vitamin B12 
deficiency.

At a personal hearing held at the RO, the veteran testified 
that he had experienced ulcer-related symptoms since 1944.  
He reported that ulcer disease was never diagnosed in service 
and that he was first treated for an ulcer in 1946 at VAH 
Hines.  (A response to a November 1997 request for 1946 VAH 
Hines treatment reports was negative.)  He also noted that he 
was treated prior to his operation in 1949 but did not have 
any evidence to verify it.  He said that he did not seek 
treatment for his ulcer disease other than at VAH Hines.  

Several lay statements, received from April 1994 to May 1995, 
have been submitted in which the veteran's statements and his 
testimony are corroborated.  These statements describe the 
veteran as having experienced gastric symptoms during and 
shortly after military service in March 1946.  

Correspondence from Dr. Jakobovits, dated in March 1994, 
indicates that the veteran requested that Dr. Jakobovits 
write a letter to the RO in support of his claim.  
Dr. Jakobovits states that the veteran apparently had a 
bleeding ulcer in 1947 for which he was treated at the Hines 
Hospital.  Dr. Jakobovits opines that it was possible that 
the veteran had an ulcer before that time, which ultimately 
bled in 1947, but which was present from as early as late 
1945, and would be consistent with a common presentation of 
ulcer disease.  

Pursuant to the Board's November 1997 remand, a VA examiner 
reviewed the claims file and prepared an opinion in January 
1998.  The VA examiner first summarized the pertinent medical 
information found in the claims file.  The examiner noted, by 
the veteran's own account, that he had suffered from a self-
limited episode of abdominal pain during active military 
service, and as documented in the record, may have suffered 
from dyspeptic symptoms immediately after discharge in 1945.  
The examiner noted that, although these complaints could have 
been suggestive of peptic ulcer disease, they were not 
specific for this disorder, and that other ailments could 
have caused similar symptoms.  The examiner opined that there 
was no substantial medical proof that linked these episodes 
to the veteran's hospitalizations between 1947 and 1949.  The 
examiner noted that the veteran suffered from recurrent GI 
bleeding starting in 1947; however, peptic ulcer disease as 
the source of this bleeding was never clearly documented.  
The examiner further provided a detailed discussion of his 
review of the veteran's medical records and possible onset of 
duodenal ulcer disease.  In summary, the examiner opined that 
the veteran's self-limited dyspeptic symptoms that occurred 
during and immediately after military service cannot be 
linked with any degree of certainty to the recurrent episodes 
of upper GI hemorrhage which started in 1947 and led to a 
subtotal gastrectomy in 1949.  Furthermore, the examiner 
opined that the diagnosis of peptic ulcer disease as the 
cause of GI bleeding that led to the veteran's gastric 
surgery is questionable based on the lack of consistent 
findings reported by the surgeon during the exploratory 
laparotomy or by the pathologist on examination of the 
resected stomach and proximal duodenum.  

Due to the comprehensive nature of the January 1998 
examiner's report, especially the review of the entire 
record, the Board finds the VA examiner's opinion to be more 
persuasive than the statement provided by Dr. Jakobovits.  
The VA examiner explored the etiology of any duodenal ulcer 
disease and GI symptoms by relying on the medical evidence of 
record rather than solely on the veteran's self-reported 
history.  Although Dr. Jakobovits' statement supports the 
veteran's contentions that an ulcer may have had its onset in 
service, the salient point to be made in regard to this 
physician's statement is that it appears to be merely a 
recitation of what the veteran told him.  There is no 
indication that the examiner actually formed his opinion 
based on a thorough review of the clinical findings 
documented since service.  Therefore, the examiner's 
reference to the presence of an ulcer in 1945 appears as a 
mere recitation of the veteran's own account and therefore 
has less probative value than the January 1998 opinion.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the claim of 
entitlement to service connection for residuals of duodenal 
ulcer disease.  Although the record contains evidence to 
support the conclusion that the veteran has or has had 
residuals of duodenal ulcer disease that may have started 
during his period of service, for the reasons set out above, 
the evidence in favor of the claim is outweighed by the 
evidence against it.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Additionally, there is no basis in 
the evidence for finding that duodenal ulcer disease 
manifested itself to a compensable degree during the one-year 
presumption period following the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  As already noted, the 
evidence does not lead to the conclusion that GI symptoms 
experienced shortly after service were caused by a duodenal 
ulcer.


ORDER

Service connection for residuals of duodenal ulcer disease is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

